Citation Nr: 0842298	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral knee arthritis. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral knee arthritis was denied by a February 2002 
rating decision; the evidence submitted since February 2002 
is cumulative, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.

2.  The evidence of record fails to reflect that the veteran 
is currently diagnosed with PTSD.


CONCLUSION OF LAW

1.  New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
bilateral knee arthritis is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2008).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
bilateral knee arthritis was denied by a February 2002 rating 
decision.  The veteran failed to appeal, and his claim became 
final.  38 C.F.R. § 20.1103.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the veteran's claim for service connection for 
bilateral knee arthritis because of a lack of evidence that 
the veteran had been diagnosed with arthritis or that the 
veteran had arthritis in or as a result of service.

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's service hospital admission 
records, service separation physical examination report (the 
majority of his service medical records had been destroyed in 
a fire), and VA treatment records.  The veteran's hospital 
admission records fail to reveal any knee injury or knee 
treatment other than for hives (an allergic reaction to 
penicillin), and his service separation physical examination 
report noted the veteran's lower extremities to be normal.   
The veteran's VA treatment records failed to reflect any 
treatment for knee pain or a diagnosis of arthritis of the 
knees.

Evidence added to the record since the veteran's prior 
service-connection denial includes VA and private treatment 
records, various statements made by the veteran, and his 
testimony at his Board hearing.  Through his submitted 
statements and hearing testimony, the veteran asserts that he 
has bilateral knee arthritis due to his exposure to the cold 
while stationed in Japan and his in-service allergic reaction 
to penicillin.  The veteran further testified that he has 
been prescribed Tylenol to treat his arthritic pain.  The 
veteran's VA treatment records from December 1992 to November 
1995 reflect the veteran's treatment for right lower leg 
osteomyelitis due to a work-related injury, and a November 
1994 record reflects the veteran's complaint of related right 
knee pain.  Subsequent VA treatment records reflect a list of 
the veteran's prescribed medications, including acetaminophen 
(Tylenol) for pain and fever.  However, these newly submitted 
VA and private treatment records fail to reveal any recent 
complaints of knee pain or a diagnosis of knee arthritis.  

The veteran's contentions are essentially cumulative, and his 
VA and private treatment records do not constitute new and 
material evidence because they fail to reflect evidence that 
he is currently diagnosed with bilateral knee arthritis, and 
therefore do not raise a reasonable possibility of 
substantiating his claim.  Given that new and material 
evidence has not been submitted, the veteran's claim is not 
reopened, and the appeal is denied.  

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Board notes that the veteran's service medical records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The Board has kept this unfortunate 
situation in mind while addressing the veteran's claim, and 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

In his hearing before the undersigned Veteran's Law Judge, 
the veteran testified that he has PTSD due to caring for sick 
soldiers while serving as a corpsman for a three- to four-
week period while stationed in Japan.  The veteran further 
testified that he completed a series of PTSD treatment 
classes at his VA treatment center in 2007.

As referenced above, the majority of the veteran's service 
medical records are unavailable, with the exception of the 
veteran's hospital admission records and his separation 
physical examination report.  The hospital admission records 
reflect that the veteran was treated for chronic moderate 
schizoid personality, which existed prior to service, and his 
separation physical examination report notes that the 
veteran's psychiatric state was found to be normal.

The veteran's post-service medical records fail to reflect 
that the veteran has been diagnosed with PTSD; his VA 
treatment records show an April 2005 impression of psychosis, 
not otherwise specified, and two negative PTSD screenings in 
December 2004 and in January 2006.  

Accordingly, because the evidence of record fails to show 
that the veteran has a current PTSD diagnosis, service 
connection for PTSD is denied.

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
a February 2005 letter, and as to the VA's duty to assist, 
the veteran's service hospital admission records, available 
service medical records, and VA treatment records have been 
obtained, and the RO sent a PTSD questionnaire to the 
veteran, which the veteran failed to complete and return.  
Furthermore, no evidence identified by the veteran as 
relevant has not been obtained.  He was not examined for VA 
purposes because that requirement is not triggered in claims 
to reopen until new and material evidence has been presented, 
and as discussed above, the record does not indicate that the 
veteran has ever been diagnosed with arthritis of the knees, 
or PTSD.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral knee arthritis is not reopened, and the appeal is 
denied.

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


